   Case 15-40607                       Doc 23-3              Filed 04/01/19 Entered 04/01/19 11:23:43                                                        Desc Payment
                                                                   History        Page 1 of 1
                                                                         Ditech Financial LLC
                                                                                Centralized Bankruptcy Department
                                                                             POST PETITION WORKSHEET



                                                                                                                                                   Was PCN/POC   Was the Change
                                                              Payment Changes       Eff Date            P&I             Escrow           Total         filed?       Higher?
                                                                    POC              12/1/2015      $    619.89     $       226.72   $    846.61   Yes           N/A
Account #                                                        Change #1           10/1/2016      $    619.89     $       212.52   $    832.41   Yes           No
Case #                   15-40607                                Change #2           10/1/2017      $    619.89     $       263.72   $    883.61   Yes           Yes
Filing Date             11/30/2015                               Change #3           10/1/2018      $    619.89     $       216.89   $    836.78   Yes           No
Post Due Date            12/1/2015                               Change #4                                                           $         -   Yes
Post Admin Claim?           No                                   Change #5                                                           $         -   Yes
Post Admin Start                                                 Change #6                                                           $         -   Yes
                                                                 Change #7                                                           $         -   Yes
                                                                 Change #8                                                           $         -   Yes
                                                                 Change #9                                                           $         -   Yes
                                                                 Change #10                                                          $         -   Yes
                                                                 Change #11                                                          $         -   Yes
                                                                 Change #12                                                          $         -   Yes
                                                                 Change #13                                                          $         -   Yes
                                                                 Change #14                                                          $         -   Yes
                                                                 Change #15                                                          $         -   Yes

                                                             Date Post Pmts.                               Date Pre Pmts.
                       Amounts Due                              Received       Amt Received Difference       Received     Arrears Pmts Payments Due Pymt Amts Due
                          P&I       Escrow        Total
             Dec-15          619.89        226.72   846.61       12/01/15         $856.23            -9.62                         0.00
             Jan-16          619.89        226.72   846.61       12/15/15        -$856.23         1702.84                          0.00
             Feb-16          619.89        226.72   846.61       12/15/15         $856.23            -9.62                         0.00
             Mar-16          619.89        226.72   846.61       01/12/16         $856.23            -9.62                         0.00
             Apr-16          619.89        226.72   846.61       02/03/16         $856.23            -9.62                         0.00
             May-16          619.89        226.72   846.61       03/03/16         $856.23            -9.62                         0.00
             Jun-16          619.89        226.72   846.61       04/06/16         $856.23            -9.62                         0.00
              Jul-16         619.89        226.72   846.61       05/04/16         $856.23            -9.62                         0.00
             Aug-16          619.89        226.72   846.61       06/15/16         $846.61             0.00                         0.00
             Sep-16          619.89        226.72   846.61       07/01/16         $847.00            -0.39                         0.00
             Oct-16          619.89        212.52   832.41       08/15/16         $847.00           -14.59                         0.00
             Nov-16          619.89        212.52   832.41       09/15/16         $847.00           -14.59                         0.00
             Dec-16          619.89        212.52   832.41       10/14/16         $847.00           -14.59                         0.00
             Jan-17          619.89        212.52   832.41       11/15/16         $847.00           -14.59                         0.00
             Feb-17          619.89        212.52   832.41       12/15/16         $847.00           -14.59                         0.00
             Mar-17          619.89        212.52   832.41       01/14/17         $847.00           -14.59                         0.00
             Apr-17          619.89        212.52   832.41       02/16/17         $847.00           -14.59                         0.00
             May-17          619.89        212.52   832.41       03/15/17         $847.00           -14.59                         0.00
             Jun-17          619.89        212.52   832.41       04/03/17         $847.00           -14.59                         0.00
              Jul-17         619.89        212.52   832.41       05/15/17         $847.00           -14.59                         0.00
             Aug-17          619.89        212.52   832.41       06/15/17         $847.00           -14.59                         0.00
             Sep-17          619.89        212.52   832.41       07/14/17         $847.00           -14.59                         0.00
             Oct-17          619.89        263.72   883.61       08/15/17         $847.00            36.61                         0.00
             Nov-17          619.89        263.72   883.61       09/16/17         $847.00            36.61                         0.00
             Dec-17          619.89        263.72   883.61       10/14/17         $885.00            -1.39                         0.00
             Jan-18          619.89        263.72   883.61       11/15/17         $885.00            -1.39                         0.00
             Feb-18          619.89        263.72   883.61       01/15/18         $885.00            -1.39                         0.00
             Mar-18          619.89        263.72   883.61           2/16/2018        885.00         -1.39                         0.00
             Apr-18          619.89        263.72   883.61           3/16/2018        885.00         -1.39                         0.00
             May-18          619.89        263.72   883.61           4/13/2018        885.00         -1.39                         0.00
             Jun-18          619.89        263.72   883.61           5/16/2018        885.00         -1.39                         0.00
              Jul-18         619.89        263.72   883.61           6/15/2018        885.00         -1.39                         0.00
             Aug-18          619.89        263.72   883.61           7/13/2018        885.00         -1.39                         0.00
             Sep-18          619.89        263.72   883.61           8/24/2018        440.00       443.61                          0.00
             Oct-18          619.89        216.89   836.78           8/31/2018        445.00       391.78                          0.00
             Nov-18          619.89        216.89   836.78           9/28/2018        885.00        -48.22                         0.00
             Dec-18          619.89        216.89   836.78         10/31/2018         885.00        -48.22                         0.00
             Jan-19          619.89        216.89   836.78         11/30/2018         885.00        -48.22                         0.00     1/1/2019         836.78
             Feb-19          619.89        216.89   836.78         12/31/2018         885.00        -48.22                         0.00     2/1/2019         836.78
             Mar-19          619.89        216.89   836.78           1/31/2019        885.00        -48.22                         0.00     3/1/2019         836.78
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                               0.00          0.00       0.00                             0.00         0.00                         0.00
                       $ 24,795.60 $ 9,283.42 $ 34,079.02 Amount Paid          $ 31,963.99 $ 2,115.03                     $        -        1/1/2019 $    2,510.34

                                                          Post Petition Due Date        1/1/2019
                                                                     Amount Due $      2,115.03
                                                               Debtor Suspense $         395.31




                                                                                            Page 1
